DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-25 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: a spacer between the body and one of the source region or the drain region, the spacer extending under one or both of the gate electrode and the gate dielectric, the spacer including a second semiconductor material, the second semiconductor material having a second bandgap that is greater than the first bandgap; wherein the second semiconductor material provides a conduction band offset (CBO) of 0.1 eV or higher relative to the first semiconductor material, and a valence band offset (VBO) in the range of -0.05 eV to 0.05 eV relative to the first semiconductor material.

The following is the reason for allowance of claim 9 pertinent arts do not alone or in combination disclose: a spacer between the body and one of the source region or the drain region, the spacer extending under one or both of the gate electrode and the gate dielectric, the spacer including a second semiconductor material, the second semiconductor material having a second bandgap that is greater than the first bandgap; wherein the second semiconductor material provides a valence band offset (CBO) of 0.1 eV or higher relative to the first semiconductor material, and a conduction band offset (VBO) in the range of -0.05 eV to 0.05 eV relative to the first semiconductor material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kondo et al (US Pub No. 20140209863), Han et al (US Pub No. 20140252451),Xiao (US Pub No. 20150129926), Shiba (US Pub No. 20100025754), Orlowski et al (US Pub No. 20070001162), Chen (US Patent No. 582242).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895